Exhibit 10 (kkkk)
 

 (california association of realtors® logo) [img001.jpg]
COMMERCIAL LEASE AGREEMENT
(C.A.R. Form CL, Revised 10/01)
 

 
Date (For reference only): May 24, 2010
 
Joe Wong Family Trust (“Landlord”) and North Valley Bank (“Tenant”) agree as
follows:
 
1.
PROPERTY: Landlord rents to Tenant and Tenant rents from Landlord, the real
property and Improvements described as: 804 E Cypress Ave, Redding. CA 96002
(“Premises”), which comprise approximately 100% of the total square footage of
rentable space, in the entire property. See exhibit_______________ for a further
description of the Premises.
       
2.
TERM: The term begins on (date) August 1, 2010 (“Commencement Date”). (Check A
or B):
 
x
A.
Lease: and shall terminate on (date) July 31, 2015 at 11:59 o AM x PM. Any
holding over after the term of this agreement expires, with Landlord’s consent,
shall create a month-to-month tenancy that either party may Terminate as
specified in paragraph 2B. Rent shall be at a rate equal to the rent for the
immediately preceding month, payable in advance. All other terms and conditions
of this agreement shall remain in full force and effect.
 
o
B.
Month-to-month: and continues as a month-to-month tenancy. Either party may
terminate the tenancy by giving written notice to the other at least 30 days
prior to the intended termination date, subject to any applicable laws. Such
notice may be given on any date.
 
x
C.
RENEWAL OR EXTENSION TERMS: See attached addendum See attached Addendum - Option
to Extend Term and Rent Schedule
       
3.
BASE RENT:
 
A.
Tenant agrees to pay Base Rent at the rate of (CHECK ONE ONLY:)
 
o
(1)
$______________ per month, for the term of the agreement.
 
o
(2)
$______________ per month, for the first 12 months of the agreement. Commencing
with the 13th month, and upon expiration of each 12 months thereafter, rent
shall be adjusted according to any increase in the U.S. Consumer Price Index of
the Bureau of Labor Statistics of the Department of Labor for All Urban
Consumers (“CPI”) for _____________ (the city nearest the location of the
Premises), based on the following formula: Base Rent will be multiplied by the
most current CPI preceding the first calendar month during which the adjustment
is to take effect, and divided by the most recent CPI preceding the Commencement
Date. In no event shall any adjusted Base Rent be less than the Base Rent for
the month immediately preceding the adjustment. If the CPI is no longer
published, then the adjustment to Base Rent shall be based on an alternate index
that most closely reflects the CPI.
 
o
(3)
$_______ per month for the period commencing ________ and ending ________ and
     
$_______ per month for the period commencing ________ and ending ________ and
     
$_______ per month for the period commencing ________ and ending ________.
 
x
(4)
In accordance with the attached rent schedule.
 
o
(5)
Other: ________________.
 
B.
Base Rent is payable in advance on the 1st (or o________________) day of each
calendar month, and is delinquent on the next day.
 
C.
If the Commencement Date falls on any day other than the first day of the month,
Base Rent for the first calendar month shall be prorated based on a 30-day
period. If Tenant has paid one full month’s Base Rent in advance of Commencement
Date. Base Rent for the second calendar month shall be prorated based on a
30-day period.
4.
RENT:
 
A.
Definition: (“Rent”) shall mean all monetary obligations of Tenant to Landlord
under the terms of this agreement, except security deposit.
 
B.
Payment: Rent shall be paid to (Name) Joe Wong Family Trust at (address) 930
Executive Way., Redding, CA 96002 or at any other location specified by Landlord
in writing to Tenant.
 
C.
Timing: Base Rent shall be paid as specified in paragraph 3. All other Rent
shall be paid within 30 days after Tenant is billed by Landlord.
5.
EARLY POSSESSION: Tenant is entitled to possession of the Premises on August 1,
2010.
 
If Tenant is in possession prior to the Commencement Date, during this time (i)
Tenant is not obligated to pay Base Rent, and (ii) tenant o is o is not
obligated to pay Rent other than Base Rent. Whether or not Tenant is obligated
to pay Rent prior to Commencement Date. Tenant is obligated to comply with all
other terms of this agreement.
6.
SECURITY DEPOSIT:
 
A.
Tenant agrees to pay Landlord $5,500 as a security deposit. Tenant agrees not to
hold Broker responsible for its return. (IF CHECKED:) o If Base Rent increases
during the term of this agreement, Tenant agrees to increase security deposit by
the same proportion as the increase in Base Rent.
 
B.
All or any portion of the security deposit may be used, as reasonably necessary,
to: (i) cure Tenant’s default in payment of Rent, late charges non-sufficient
funds (“NSF”) fees, or other sums due; (ii) repair damage, excluding ordinary
wear and tear, caused by Tenant or by a guest or licensee of Tenant; (iii) broom
clean the Premises, if necessary, upon termination of tenancy; and (iv) cover
any other unfulfilled obligation of Tenant. SECURITY DEPOSIT SHALL NOT BE USED
BY TENANT IN LIEU OF PAYMENT OF LAST MONTH’S RENT. If all or any protion of the
security deposit is used during tenancy, Tenant agrees to reinstate the total
security deposit within 5 days after written notice is delivered to Tenant.
Within 30 days after Landlord receives possession of the Premises, Landlord
shall: (i) furnish Tenant an itemized statement indicating the amount of any
security deposit received and the basis for its disposition, and (ii) return any
remaining portion of security deposit to Tenant. However, if the Landlord’s only
claim upon the security deposit is for unpaid Rent, then the remaining portion
of the security deposit, after deduction of unpaid Rent, shall be returned
within 14 days after the Landlord receives possession.
 
C.
No interest will be paid on security deposit, unless required by local
ordinance.

 
The copyright laws of the United States (Title 17 U.S. Code) forbid the
unauthorized reproduction of this form, or any portion thereof, by photocopy
machine or any other means, including facsimile or computerized formats.
Copyright © 1998-2009, CALIFORNIA ASSOCIATION OF REALTORS®, INC.
 
Landlord’s Initials
[img002.jpg]
(_____________)
 
[img004.jpg]
   
Tenant’s Initials
[img003.jpg]
(_____________)
   
ALL RIGHTS RESERVED.
 
 
           
  Reviewed by _______
Date __________    

 
CL REVISED 10/01 (PAGE 1 of 6)
 
COMMERCIAL LEASE AGREEMENT (CL PAGE 1 OF 6)
 
 
 

--------------------------------------------------------------------------------

 


Premises: 804 E Cypress Ave., Redding, CA 96002
 
Date 08/01/2010



7.
PAYMENTS:




           
TOTAL DUE
  PAYMENT RECEIVED  
BALANCE DUE
  DUE DATE                             A.
Rent: Form
08/01/2010
To
08/31/2010
  $ 2,750   $
 
  $ 2,750  
07/15/2010
   
Date
 
Date
                      B.
Security Deposit
        $ 5,500   $
 
  $ 5,500  
07/15/2010
C.
Other: __________________________
  $
 
  $
 
  $
 
 
 
  Category                       D.
Other: __________________________
  $ 
 
  $
 
  $         Category                       E.
Total:
        $ 8,250   $     $ 8,250    



8.
PARKING: Tenant is entitled to 31 unreserved and 1 reserved vehicle parking
spaces. The right to parking x is o not included in the Base Rent charged
pursuant to paragraph 3. If not included in the Base Rent, the parking rental
fee shall be an additional $0.00 per month. Parking space(s) are to be used for
parking operable motor vehicles, except for trailers, boats, campers, buses or
trucks (other than pick-up trucks). Tenant shall park in assigned space(s) only.
Parking space(s) are to be kept clean. Vehicles leaking oil, gas or other motor
vehicle fluids shall not be parked in parking spaces or on the Premises.
Mechanical work or storage of inoperable vehicles is not allowed in parking
space(s) or elsewhere on the Premises. No overnight parking is permitted.
     
9.
ADDITIONAL STORAGE: Storage is permitted as following:
_____________________________.  The right to additional storage space o is x is
not included in the Base Rent charged pursuant to paragraph 3. If not included
in Base Rent, storage space shall be an additional $0.00 per month.  Tenant
shall store only personal property that Tenant owns, and shall not store
property that is claimed by another, or in which another has any right, title,
or interest. Tenant shall not store any improperly packaged food or perishable
goods, flammable materials, explosives, or other dangerous or hazardous
material. Tenant shall pay for, and be responsible for, the clean-up of any
contamination caused by Tenant’s use of the storage area.
10.
LATE CHARGE; INTEREST; NSF CHECKS: Tenant acknowledge that either late payment
of Rent or issuance of a NSF check may cause Landlord to incur cost and
expenses, the exact amount of which are extremely difficult and impractical to
determine. These cost may include, but are not limited to, processing,
enforcement and accounting expenses, and late charges imposed on Landlord. If
any installment of Rent due from Tenant is not received by Landlord within 5
calendar days after date due, or if a check is returned NSF, Tenant shall pay to
Landlord, respectively, $330.00 as late charge, plus 10% interest per annum on
the delinquent amount and $25.00 as a NSF fee, any of which shall be deemed
additional Rent. Landlord and Tenant agree that these charges represent a fair
and reasonable estimate of the costs Landlord may incur by reason of Tenant’s
late or NSF payment. Any late charge, delinquent interest, or NSF fee due shall
be paid with the current installment of Rent. Landlord’s  acceptance of any late
charge or NSF fee shall not constitute a waiver as to any default of Tenant.
Landlord’s right to collect a Late Charge or NSF fee shall not be deemed an
extension of the date Rent is due under paragraph 4, or prevent Landlord from
exercising any other rights and remedies under this agreement, and as provided
by law.
     
11.
CONDITION OF PREMISES: Tenant has examined the Premises and acknowledges that
Premise is clean and in operative condition, with the following
exceptions:__________________________________________________. Items listed as
exceptions shall be dealt with in the following manner:
_______________________________________
     
12.
ZONING AND LAND USE: Tenant accepts the Premises subject to all local, state and
federal laws, regulations and ordinances (“Laws”). Landlord makes no
representation or warranty that Premises are now or in the future will be
suitable for Tenant’s use. Tenant has made its own investigation regarding all
applicable Laws.
     
13.
TENANT OPERATING EXPENSES: Tenant agrees to pay for all utilities and services
directly billed to Tenant ___________________________________
   
14.
PROPERTY OPERATING EXPENSES:
 
A.
Tenant agrees to pay its proportionate share of Landlord’s estimated monthly
property operating expenses, including but not limited to, common area
maintenance, consolidated utility and service bills, insurance, and real estate
taxes, based on the ratio of the square footage of the Premises to the total
square footage of the rentable space in the entire property. See Addendum
OR
B.
o (if checked) Paragraph 14 does not apply.
     
15.
USE: The Premises are for the sole use as office space. No other use is
permitted without Landlord’s prior written consent.  If any use by Tenant causes
an increase in the premium on Landlord’s exiting property insurance, Tenant
shall pay for the increased cost. Tenant will comply with all Laws affecting its
use of the Premises.
16. 
RULES/REGULATIONS: Tenant agrees to comply with all rules and regulations of
Landlord (and, if applicable, Owner’s Association) that are at any time posted
on the Premise or delivered to Tenant. Tenant shall not, and shall ensure that
guests and licensees of Tenant do not, disturb, annoy, endanger, or interfere
with other tenants of the building or neighbors, or use the Premises for any
unlawful purposes, including, but not limited to, using, manufacturing, selling,
storing, or transporting illicit drugs or other contraband, or violate any law
or ordinance, or committing a waste or nuisance on or about the Premises.
17. 
MAINTENANCE:
 
A.
Tenant OR o (if checked, Landlord) shall professionally maintain the Premises
including heating, air conditioning, electrical, plumbing and water systems, if
any, and keep glass, windows and doors in operable and safe condition. Unless
Landlord is checked, if Tenant fails to maintain the Premises, Landlord may
contract for or perform such maintenance, and charge Tenant for Landlord’s cost.
 
B.
Landlord OR o (if checked, Tenant) shall maintain the roof, foundation, exterior
walls, common areas and___________________________________

 
 
 
Landlord’s Initials
[img002.jpg]
(_____________)
 
[img004.jpg]
 
 
Tenant’s Initials
[img003.jpg]
(_____________)
   
Copyright © 1998-2009, CALIFORNIA ASSOCIATION OF REALTORS®, INC.
 
 
        CL REVISED 10/01 (PAGE 2 of 6)  
  Reviewed by _______
Date __________    

 
COMMERCIAL LEASE AGREEMENT (CL PAGE 2 OF 6)
 


 
 

--------------------------------------------------------------------------------

 
 
Premises: 804 E Cypress Ave., Redding, CA 96002
 
Date 08/01/2010

 
18.
ALTERATIONS: Tenant shall not make any alterations in or about the Premises,
Including installation of trade fixtures and signs, without Landlord’s prior
written consent, which shall not be unreasonably withheld. Any allegations to
the Premises shall be done according to law and with required permits, Tenant
shall give Landlord advance notice of the commencement date of any planned
alteration, so that Landlord, at its option, may post a Notice of
Non-Responsibility to prevent potential liens against Landlord’s interest in the
premises. Landlord may also require Tenant to provide Landlord with lien
releases from any contractor performing work on the premise.
19.
GOVERNMENT IMPOSED ALTERATIONS: Any alterations required by law as a result of
Tenant’s use shall be Tenant’s responsibility. Landlord shall be responsible for
any other alterations required by law.
20.
ENTRY: Tenant shall make premises available to Landlord or Landlord’s agent for
the purpose of entering to make inspections, necessary or agreed repairs,
alterations, or improvements, or to supply necessary or agreed services, or to
show premises to prospective or actual purchasers, tenants, mortgages, lenders,
appraisers, or contractors. Landlord and Tenant agree that 24 hours notice (oral
or written) shall be reasonable and sufficient notice. In an emergency,
Landlord  or Landlord’s representative may enter premises at any time without
prior notice.
21.
SIGNS: Tenant authorizes Landlord to place a FOR SALE sign on the premises at
any time, and a FOR LEASE sign on the premises within the 90 (or o ___________)
day period preceding the termination of the agreement.
22.
SUBLETTING/ASSIGNMENT: Tenant shall not sublet or encumber all or any part of
premises, or assign or transfer this agreement or any interest in it, without
the prior written consent of Landlord, which shall not be unreasonably withheld.
Unless such consent is obtained, any subletting, assignment, transfer, or
encumbrance of the premises, agreement, or tenancy, by voluntary act of Tenant,
operation of law, or otherwise, shall be null and void, and, at the option of
Landlord, terminate this agreement. Any proposed sublessee, assignee, or
transferee shall submit to Landlord an application and credit information for
Landlord’s approval, and, if approved, sign a separate written agreement with
Landlord and Tenant. Landlord’s consent to any one sublease, assignment, or
transfer, shall not be construed as consent to any subsequent sublease,
assignment, or transfer, and does not release Tenant of Tenant’s obligation
under this agreement.
23.
POSSESSION: If Landlord is unable to deliver possession of premises on
Commencement Date, such date shall be extended to the date on which possession
is made available to Tenant, However, the expiration date shall remain the same
specified in paragraph 2. If Landlord is unable to deliver possession within 60
(or o _______________) calendar days after the agreed Commencement Date, Tenant
may terminate this agreement by giving written notice to Landlord, and shall be
refunded all Rent and security deposit paid.
24.
TENANTS OBLIGATIONS UPON VACATING PREMISES: Upon termination of agreement,
Tenant shall: (i) give Landlord all copies of all keys or opening devices to
premises, including any common areas: (ii) Vacate premises and surrender it to
Landlord empty of all persons and personal property: (iii) Vacate all parking
and storage spaces: (iv) deliver premises to Landlord in the same condition as
referenced on paragraph 11: (v) clean premises: (vi) give written notice to
Landlord of Tenant’s forwarding address: and  (vii) See Addendum
   
25.
BREACH OF CONTRACT/EARLY TERMINATION: In event Tenant prior to expiration of
this agreement, breaches ant obligation in this agreement, abandons the
premises, or gives notice of tenant’s intent to terminate this tenancy prior to
its expiration, in addition to any obligation established by paragraph 24.
Tenant shall also be responsible for lost rent, rental commissions, advertising
expenses, and painting costs necessary to ready Premises for re-rental. Landlord
may also recover from Tenant: (i) the worth, at the time of award, of the unpaid
Rent that had been earned after expiration until the time of termination: (ii)
the worth, at the time of award, of the amount by which the unpaid Rent that
would have been earned after expiration until the time of award exceeds the
amount of such rental loss the Tenant proves could have been reasonable avoided;
and (iii) the worth, at the time of award, of the amount by which the unpaid
Rent for the balance of the term after the time of award exceeds the amount of
such rental loss that Tenant proves could be reasonably avoided. Landlord may
elect to continue the tenancy in effect for so long as Landlord does not
terminate Tenant’s right to possession, by either written notice of terminate of
possession or by renting the premises to another who takes possession, and
Landlord may enforce all Landlord’s rights and remedies under this agreement,
including the right to recover the Rent as it because due.
26.
DAMAGE TO PREMISES: If, by no fault of Tenant, Premises are totally or partially
damaged or destroyed by fire, earthquake, accident or other casualty, Landlord
shall have the right to restore the premises by repair or rebuilding. If
Landlord elects to repair or rebuild, and is able to complete such restoration
within 90 days from the date of damage, subject to the terms of this paragraph,
this agreements shall remain in full force and effect. If Landlord is unable to
restore the premises within this time, or it Landlord elects not to restore,
then either Landlord or Tenant may terminate this agreement by giving the other
writing notice, Rent shall be abated as of the date of damage. The abated amount
shall be the current monthly Base Rent prorated on a 30 days basis. If this
agreement is not terminated, and the damage is not repaired, then Rent shall be
reduced based on the extent to which the damage interferes with Tenant’s
reasonable use of Premises, If damage occurs as a results of an act of Tenant or
Tenant’s guest only to Landlord shall have the right of termination, and no
reduction in Rent shall be made.
27.
HAZARDOUS MATERIALS: Tenant shall not use, store generate, release or dispose of
any hazardous material on the premises or the property of which the premises are
part. However, Tenant is permitted to make use of such materials that ate
required to be used in the normal course of Tenant’s business provided that
Tenant complies with all applicable laws related to the hazardous materials.
Tenant is responsible for the cost of removal and remediation, or any clean-up
of any contamination caused by Tenant.
28.
CONDEMNATION: If all or part of the premises is condemned for public use, either
party may terminate this agreement as of the date possession is given to the
condemner, All condemnation proceeds, exclusive of those allocated by the
condemner to Tenant’s relocation costs and trade fixtures belong to Landlord.
29.
INSURANCE: Tenant’s personal property, fixtures, equipment, inventory and
vehicles are not insured by Landlord against loss or damage due to fire, that,
vandalism, rain, water, criminal or negligent acts of others, or any other
cause. Tenant is to carry Tenant’s own property insurance to project Tenant form
any such loss. In addition, Tenant shall carry liability insurance in an amount
of not less than $2 million. Tenant’s liabilities insurance shall names Landlord
and Landlord’s agent as additional insured. Tenant, upon Landlord’s request
shall provide Landlord with a certificate of insurance establishing Tenant’s
compliance. Landlord shall maintain liability insurance insuring Landlord, but
not Tenant, in an amount of at least  $5 million, plus property insurance in an
amount sufficient to cover the replacement cost of the property. Tenant is
advised to carry business interruption insurance in an amount at lest sufficient
to cover Tenant’s complete rental obligation to Landlord, Landlord is advised to
obtain a policy of rental loss insurance. Both Landlord and Tenant release each
other, and wave their respective right to subrogation against each other, for
loss or damage covered by insurance.

 
 
 
Landlord’s Initials
[img002.jpg]
(_____________)
 
[img004.jpg]
 
 
Tenant’s Initials
[img003.jpg]
(_____________)
   
Copyright © 1998-2009, CALIFORNIA ASSOCIATION OF REALTORS®, INC.
 
 
        CL REVISED 10/01 (PAGE 3 of 6)  
  Reviewed by _______
Date __________    

 
COMMERCIAL LEASE AGREEMENT (CL PAGE 3 OF 6)
 
 
 

--------------------------------------------------------------------------------

 
 
Premises: 804 E Cypress Ave., Redding, CA 96002
 
Date 08/01/2010

 
30.
TENANCY STATEMENT (ESTOPPEL CERTIFICATE): Tenant shall execute and return a
tenancy statement (estoppel certificate), delivered to Tenant by Landlord or
Landlord’s agent, within 3 days after its receipt. The tenancy statement shall
acknowledge that this agreement is unmodified and in full force, or in full
force as modified, and state the modifications. Failure to comply with this
requirement; (i) shall be deemed Tenant’s acknowledgment that the tenancy
statement is true and correct, and may be relied upon by a prospective lender or
purchaser; and (ii) may be treated by Landlord as a material breach of this
agreement. Tenant shall also prepare, execute, and deliver to Landlord any
financial statement (which will be held in confidence) reasonably requested by a
prospective lender or buyer.
31.
LANDLORD’S TRANSFER: Tenant agrees that the transferee of Landlord’s interest
shall be substituted as Landlord under this agreement. Landlord will be released
of any further obligation to Tenant regarding the security deposit, only if the
security deposit is returned to Tenant upon such transfer, or if the security
deposit is actually transferred to the transferee. For all obligations under
this agreement, Landlord is released of any further liability to Tenant, upon
Landlord’s transfer.
32.
SUBORDINATION: This agreement shall be subordinate to all existing liens and, at
Landlord’s option, the lien of any first deed of trust or first mortgage
subsequently placed upon the real property of which the Premises are a part, and
to any advances made on the security of the Premises, and to all renewals,
modifications, consolidations, replacements, and extensions. However, as to the
lien of any deed of trust or mortgage entered into after execution of this
agreement, Tenant’s right to quiet possession of the Premises shall not be
disturbed if Tenant is not in default and so long as Tenant pays the Rent and
observes and performs all of the provisions of this agreement, unless this
agreement is otherwise terminated pursuant to its terms. If any mortgagee,
trustee, or ground lessor elects to have this agreement placed in a security
position prior to the lien of a mortgage, deed of trust, or ground lease, and
gives written notice to Tenant, this agreement shall be deemed prior to that
mortgage, deed of trust, or ground lease, or the date of recording.
33.
TENANT REPRESNTATIONS; CREDIT: Tenant warrants that all statement in Tenant’s
financial documents and rental application are accurate. Tenant authorizes
Landlord and Broker(s) to obtain Tenant’s credit report at time of application
and periodically during tenancy in connection with approval, modification, or
enforcement of this agreement. Landlord may cancel this agreement; (i) before
occupancy begins, upon disapproval of the credit report(s); or (ii) at any time,
upon discovering that information in Tenant’s application is false. A negative
credit report reflection on Tenant’s record may be submitted to a credit
reporting agency. It Tenant fails to pay Rent or comply with any other
obligation under this agreement.
34.
DISPUTE RESOLUTION:  
A.
MEDIATION: Tenant and Landlord agree to mediate any dispute or claim arising
between them out of this agreement, or any resulting transaction, before
resorting to arbitration or court action, subject to paragraph 34B(2) below.
Paragraphs 34B(2) and (3) apply whether or not the arbitration provision is
initiated. Mediation fees, if any, shall be divided equally among the parties
involved. If for any dispute or claim to which this paragraph applies, any party
commences an action without first attempting to resolve the matter through
mediation, or refuses to mediate after a request has been made, then that party
shall not be entitled to recover attorney fees, even if they would otherwise be
available to that party in any such action. THIS MEDIATION PROVISION APPLIES
WHETHER OR NOT THE ARBITRATION PROVISION IS INITIALED.
 
B.
ARBITRATION OF DISPUTES: (1) Tenant and Landlord agree that any dispute or claim
in Law or equity arising between them out of this agreement of any resulting
transaction, which is not settled through mediation, shall be decided by
neutral, binding arbitration, including and subject to paragraphs 34B(2) and (3)
below. The arbitrator shall be a retired judge or justice, or an attorney with
at least 5 years of real estate transactional law experience, unless the parties
mutually agree to a different arbitrator, who shall render an award in
accordance with substantive California Law, in all other respects, the
arbitration shall be conducted in accordance with Part III, Title 9 of the
California Code of Civil Procedure. Judgment upon the award of the arbitrator(s)
may be entered in any court having jurisdiction. The parties shall have the
right to discovery in accordance with Code of Civil Procedure §1283.05.
   
(2) EXCLUSIONS FROM MEDIATION AND ARBITRATION: The following matters are
excluded from Mediation and Arbitration hereunder: (i) a judicial or
non-judicial foreclosure or other action or proceeding to enforce a deed of
trust, mortgage, or installment land sale contract as defined in Civil Code
§2985; (ii) an unlawful detainer action; (iii) the filling or enforcement of a
mechanic’s lien; (iv) any matter that is within the jurisdiction of a probate,
small claims, or bankruptcy court; and (v) an action for bodily injury or
wrongful death, or for latent or patent defects to which Code of Civil Procedure
§337.1 or §337.15 applies. The filing of a court action to enable the recording
of a notice of pending action, for order of attachment, receivership,
injunction, or other provisional remedies, shall not constitute a violation of
the mediation and arbitration provisions.
   
(3) BROKERS: Tenant and Landlord agree to mediate and arbitrate disputes or
claims involving either or both Brokers, provided either or both Brokers shall
have agreed to such mediation or arbitration, prior to, or within a reasonable
time after the dispute or claim is presented to Brokers. Any election by either
or both Brokers to participate in mediation or arbitration shall not result in
Brokers being deemed parties to the agreement.
            “NOTICE: BY INITIALING IN THE SPACE BELOW YOU ARE AGREEING TO HAVE
ANY DISPUTE ARISING OUT OF THE MATTERS INCLUDED IN THE ‘ARBITRATION OF DISPUTES’
PROVISION DECIDED BY NEUTRAL ARBITRATION AS PROVIDED BY CALIFORNIA LAW AND YOU
ARE GIVING UP ANY RIGHTS YOU MIGHT POSSESS TO HAVE THE DISPUTE LITIGATED IN A
COURT OR JURY TRIAL. BY INITIALING IN THE SPACE BELOW YOU ARE SPECIFICALLY
INCLUDED IN THE ‘ARBITRATION OF DISPUTES’ PROVISION. IF YOU REFUSE TO SUBMIT TO
ARBITRATION AFTER AGREEING TO THIS PROVISION, YOU MAY BE COMPELLED TO ARBITRATE
UNDER THE AUTHORITY OF THE CALIFORNIA CODE OF CIVIL PROCEDURE. YOUR AGREEMENT TO
THIS ARBITRATION PROVISION IS VOLUNTARY.”  
    “WE HAVE READ AND UNDERSTAND THE FOREGOING AND AGREE TO SUBMIT DISPUTES
ARISING OUT OF THE MATTERS INCLUDED IN THE ‘ARBITRATION OF DISPUTES’ PROVISION
TO NEUTRAL ARBITRATION.”

 

 
 Landlord’s initials
[img002.jpg]
 /
  ___________  
Tenant’s initials
  ________
/
  __________

 
 
 
Landlord’s Initials
[img002.jpg]
(_____________)
 
[img004.jpg]
 
 
Tenant’s Initials
[img003.jpg]
(_____________)
   
Copyright © 1998-2009, CALIFORNIA ASSOCIATION OF REALTORS®, INC.
 
 
        CL REVISED 10/01 (PAGE 4 of 6)  
  Reviewed by _______
Date __________    

 
COMMERCIAL LEASE AGREEMENT (CL PAGE 4 OF 6)
 
 
 

--------------------------------------------------------------------------------

 
 
Premises: 804 E Cypress Ave., Redding, CA 96002
 
Date 08/01/2010

 
35.
JOINT AND INDIVIDUAL OBLIGATIONS: If there is more than one Tenant, each one
shall be individually and completely responsible for the performance of all
obligations of Tenant under this agreement, jointly with every other Tenant, and
individually, whether or not in possession.

36.
NOTICE: Notices may be served by mail, facsimile, or courier at the following
address or location, or at any other location subsequently designated:

Landlord: Joe Wong Family Trust
Tenant: _______________________________
930 Executive Way., Redding, CA 96002
_____________________________



Notice is deemed effective upon the earliest of the following: (i) personal
receipt by either party or their agent; (ii) written acknowledgement of notice;
or (iii) 5 days after mailing notice to such location by first class mail,
postage pre-paid.
 
37.
WAIVER: The waiver of any breach shall not be construed as a continuing waiver
of the same breach or a waiver of any subsequent breach.
38.
INDEMNIFICATION: Tenant shall indemnify, defend and hold Landlord harmless from
all claims, disputes, litigation, judgments and attorney fees arising out of
Tenant’s use of the Premises.
39.
OTHER TERMS AND CONDITIONS/SUPPLEMENTS: 1) The rental does not include the
garage.  
2)
Landlord insures A/C and plumbing is in good working order upon move in date.
 
3)
Rental includes conference table and 40 (forty) chairs.
 
4)
Rent to be paid via an EFT to the landlord’s depository account.
 
5)
See addendum for additional terms that are incorporated by reference as if fully
set forth herein.
 
The following ATTACHED supplements/exhibits are incorporated in this agreement:
o Option Agreement (C.A.R. Form OA)
40.
ATTORNEY FEES: In any action or proceeding arising out of this agreement, the
prevailing party between Landlord and Tenant shall be entitled to reasonable
attorney fees and costs from the non-prevailing Landlord or Tenant, except as
provided in paragraph 34A.
41.
ENTIRE CONTRACT: Time is of the essence. All prior agreements between Landlord
and Tenant are incorporated in this agreement, which constitutes the entire
contract. It is intended as a final expression of the parties’ agreement, and
may not be contradicted by evidence of any prior agreement or contemporaneous
oral agreement. The parties further intend that this agreement constitutes the
complete and exclusive statement of its terms, and that no extrinsic evidence
whatsoever may be introduced in any judicial or other proceeding. If any,
involving this agreement. Any provision of this agreement that is held to be
invalid shall not effect the validity or enforceability of any other provision
in this agreement. This agreement shall be binding upon, and inure to the
benefit of, the heirs, assignees and successors to the parties.
42.
BROKERAGE: Landlord and Tenant shall each pay to Broker(s) the fee agreed to, if
any, in a separate written agreement. Neither Tenant nor Landlord has utilized
the services of, or for any other reason owes compensation to, a licensed real
estate broker (individual or corporate), agent, finder, or other entity, other
than as named in this agreement, in connection with any act relating to the
Premises, including, but not limited to inquiries, introductions, consultations,
and negotiations leading to this agreement. Tenant and Landlord each agree to
indemnify, defend and hold harmless the other, and the Brokers specified herein,
and their agents, from and against any costs, expenses, or liability for
compensation claimed inconsistent with the warranty and representation in this
paragraph 42.
43.
AGENCY CONFIRMATION: The following agency relationships are hereby confirmed for
this transaction:
 
Listing Agent:_______________________________ (Print Firm Name) is the agent of
(check one):
 
o the Landlord exclusively; or o both the Tenant and Landlord.
 
Selling Agent: ___________________________________________ (Print Firm Name) (if
not same as listing Agent) is the agent of (check one): o the Tenant
exclusively; or o both the Tenant and Landlord.
 
Real Estate Brokers are not parties to the agreement between Tenant and
Landlord.

 
 
 
Landlord’s Initials
[img002.jpg]
(_____________)
 
[img004.jpg]
 
 
Tenant’s Initials
[img003.jpg]
(_____________)
   
Copyright © 1998-2009, CALIFORNIA ASSOCIATION OF REALTORS®, INC.
 
 
        CL REVISED 10/01 (PAGE 5 of 6)  
  Reviewed by _______
Date __________    

 
COMMERCIAL LEASE AGREEMENT (CL PAGE 5 OF 6)
 
 
 

--------------------------------------------------------------------------------

 
 
Premises: 804 E Cypress Ave., Redding, CA 96002
 
Date 08/01/2010

 

Landlord and Tenant acknowledge and agree that Brokers; (i) do not guarantee the
condition of the Premises; (ii) cannot verify representation made by others;
(iii) will not verify zoning and land use restrictions; (iv) cannot provide
legal or tax advice; (v) will not provide other advice or information that
exceeds the knowledge, education or experience required to obtain a real estate
license. Furthermore, if Brokers are not also acting as Landlord in this
agreement, Brokers; (vi) do not decide what rental rate a Tenant should pay or
Landlord should accept; and (vii) do not decide upon the length or other terms
of tenancy. Landlord and Tenant agree that they will seek legal, tax, insurance,
and other desired assistance from appropriate professionals.

 
 
Tenant
[img005.jpg]
 
 
Scott Louis
 
Date
 
North Valley Bank
                 
(Print Name)
                 
Address
300 Park Marina Circle
 
City
Redding
 
State
CA
 
Zip
96001
Tenant
   
Date
               
(Print Name)
                 
Address
   
State
 
 
Zip
                 
Landlord
[img006.jpg]
 
 
Joe Wong
 
Date
5/24/2010
 
(owner or agent with authority to enter into this agreement)
           
Address
930 Executive Way
 
City
Redding
 
State
CA
 
Zip
96002
Landlord
         
Date
   
(owner or agent with authority to enter into this agreement)
            Address     City     State     Zip    
Agency relationships are confirmed as above. Real estate brokers who are not
also Landlord in this agreement are not a party to the agreement between
Landlord and Tenant.

 
Real Estate Broker (Leasing Firm)
         
DRE Lic. #
                         
By (Agent)
     
DRE Lic. #
   
Date
 
Address
     
City
   
State
   
Zip
 
Telephone
Fax
 
 
E-mail
 

 
Real Estate Broker (Leasing Firm)
         
DRE Lic. #
                         
By (Agent)
     
DRE Lic. #
   
Date
 
Address
     
City
   
State
   
Zip
 
Telephone
Fax
 
 
E-mail
 

 
THIS FORM HAS BEEN APPROVED BY THE CALIFORNIA ASSOCIATION OF REALTORS® (C.A.R.)
NO REPRESENTATION IS MADE AS TO THE LEGAL VALIDITY OR ADEQUACY OF ANY PROVISION
IN ANY SPECIFIC TRANSACTION. A REAL ESTATE BROKER IS THE PERSON QUALIFIED TO
ADVISE ON REAL ESTATE TRANSACTION. IF YOU DESIRE LEGAL OR TAX ADVICE, CONSULT AN
APPROPRIATE PROFESSIONAL.
This form is available for use by the entire real estate industry. It is not
intended to identify the user as a REALTOR®. REALTOR® is a registered collective
membership mark which may be used only by members of the NATIONAL ASSOCIATION OF
REALTORS® who subscribe to its Code of Ethics.
Published and Distributed by:
REAL ESTATE BUSINESS SERVICES, INC.
a subsidiary of the California Association of REALTORS®
525 South Virgil Avenue, Los Angeles, California 90020
 
 
      [img004.jpg] CL REVISED 10/01 (PAGE 6 of 6)  
  Reviewed by _______
Date __________    

 
COMMERCIAL LEASE AGREEMENT (CL PAGE 6 OF 6)
 
 
 

--------------------------------------------------------------------------------

 
 
ADDENDUM TO
COMMERCIAL LEASE AGREEMENT
BETWEEN JOE WONG FAMILY TRUST
AND NORTH VALLEY BANK
DATED: May 24, 2010
 
Rental Schedule:
 
$ 2,750.00 per month for the period commencing 08/01/10 and ending 07/31/11 and
$ 2,832.50 per month for the period commencing 08/01/11 and ending 07/31/12 and
$ 2,917.50 per month for the period commencing 08/01/12 and ending 07/31/13 and
$ 3,005.00 per month for the period commencing 08/01/13 and ending 07/31/14 and
$ 3,095.00 per month for the period commencing 08/01/14 and ending 07/31/15
 
First Option to Extend Term:
 
Tenant is given the option to extend the term of this Lease on all of the
provisions contained in this Lease following expiration of the Initial Term, for
a first extended term of five (5) years, by giving notice of exercise of this
option (“Option Notice”) to landlord at least six (6) months, but not more than
one (1) year, prior to the expiration of the Initial Term. Provided that, if
tenant is in default on the date of giving the Option Notice, the Option Notice
shall be ineffective, or if Tenant is in default on the date the first extended
term is to commence, the first extended term shall not commence and this Lease
shall expire at the end of the Initial Term.
 
Additional Options to Extend:
 
Tenant shall have the option to extend the term of this Lease for four (4)
additional periods of five (5) years each, commencing on the expiration of the
first extended term and each next extended term, as the case may be (each, an
“Extension Term”). Tenant must exercise each such option by giving Landlord
written notice of Tenant’s exercise of the option at least six (6) months, but
not more than one (1) year, prior to the expiration of the Initial term or
Extension Term, as the case may be. All of the terms and conditions of this
Lease shall remain in effect during each Extension Term.
 
Extension Term:
 
The monthly rent shall be renegotiated at the market value at the commencement
of each Extension Term. If the parties cannot agree as to the renegotiated
market rent upon an Extension Term, Tenant shall give written notice to the
Landlord appointing a real estate broker who is experienced in leasing similar
type business properties. Within ten (10) days after receipt of such notice,
Landlord shall designate a similarly qualified real estate broker and give
written notice there of to Tenant. The two brokers so appointed shall select and
appoint in writing a third party similarly qualified real estate broker and then
give written notice thereof to Landlord and Tenant. The broker so appointed
shall promptly fix a time for the completion of the appraisal, which shall be no
later than thirty (30) days from the date of appointment of the last broker.
Broker shall notify Landlord and tenant as to the date fixed for the completion
of that
 
Addendum to Commercial Lease Agreement
Joe Wong Family Trust / North Valley Bank
 
 
1

--------------------------------------------------------------------------------

 
 
 
appraisal. On that date, the brokers and Landlord and Tenant shall meet and
brokers shall each submit their appraisal of fair rental value of the Premises
for use then being made of the Premises in writing in the usual form to Landlord
and Tenant, and the fair rental value shall be determined by taking the
numerical average (mean) of the two (2) appraisal figures which are the closest
together, provided however, that such appraisals shall reasonably reflect the
fair rental value of the Premises. Each of the parties hereto shall pay for the
services of his appointee broker and one-half (1/2) of the cost of the services
of the third broker. Fair market rental value for the purpose of this Lease
shall man the then prevailing rent for premises comparable in size to the
Premises located in buildings comparable in size, age, quality to, in the
general vicinity of the Building and leased on terms comparable to the terms
contained in this Lease.
 
Maintenance Expenses:
 
Tenant agrees to pay in addition to base rent its proportionate share of
Landlord’s estimated monthly property operating expenses, limited to common area
maintenance, consolidated utility and service bills, property insurance, and
real estate taxes, based on the ratio of the square footage of the Premises to
the total square footage of the rentable space of the entire property.
 
Tenant agrees to pay for the future maintenance of the parking lot; however, it
will not pay for any maintenance currently due on the parking lot, including any
repairs, overlay, fog sealing, restriping or the like, that is currently
scheduled to be completed or will be completed during the initial term of this
Lease. Tenant will only be responsible for payment of maintenance of the parking
lot after current deferred maintenance has been accomplished.
 
Tenant shall not be responsible to maintain or pay for any maintenance or repair
not caused by Tenant to the roof, the foundation, exterior walls, plumbing,
electrical, any exterior finishes, signage, ADA requirements or upgrades any
upgrades to the ADA code after 8/1/10 are the responsibility of the tenant.
Tenant will pay for the reasonable cost of repairs to the property caused by the
Tenant or its guests or invitees. Tenant will pay for normal maintenance for
interior spaces, including finish electrical, finish plumbing, and other minor
repairs to the interior/exterior of the building that are caused by Tenant’s use
of the building. Landlord will be responsible to maintain the building in a
weather tight condition and be responsible for all structural and major repairs.
Minor repairs is defined to mean any single repair that is no greater than
2.500,00 in reasonable cost to repair. AC units are the responsibility of the
Tenant.
 
Improvements:
 
All Tenant improvements that are not permanently affixed to the premises made by
the Tenant shall remain the property of the Tenant and may be removed by Tenant
at such as the Lease is terminated at the sole cost and expense of Tenant.
 
Addendum to Commercial Lease Agreement
Joe Wong Family Trust / North Valley Bank
 
 
2

--------------------------------------------------------------------------------

 
 
Executed this 7 day of July, 2010, at Redding, Shasta County, California.



LANDLORD:   TENANT:           JOE WONG FAMILY TRUST   NORTH VALLEY BANK, a      
California corporation          
By
-s-joe wong [img006.jpg]
 
By
-s-scott r. louis [img005.jpg]
Joe Wong   Scott R. Louis Trustee   EVP/Chief Operating Officer

 
Addendum to Commercial Lease Agreement
Joe Wong Family Trust / North Valley Bank
 
 
3

--------------------------------------------------------------------------------

 
 